JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00420-CR

                        MICHAEL RASHAD CRAIG, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 337th District Court of Harris County (Tr. Ct. No. 1333045).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on May 14, 2014. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

      The Court orders that this decision be certified below for observance.

Judgment rendered January 13, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Higley, and Brown.